MEMORANDUM **
Lisa Chan appeals pro se the district court’s denial of various motions, including a motion to modify restitution payment and adjust restitution amount under 18 U.S.C. § 3583(e)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The government’s contention that Chan waived her right to appeal fails. See United States v. Gordon, 393 F.3d 1044, 1050-51 (9th Cir.2004).
Chan contends that the district court erred by determining that it did not have the authority to modify her restitution amount under 18 U.S.C. § 3583(e)(2). The district court does not have authority to modify Chan’s conditions of supervised release because her term of supervised release has expired. 18 U.S.C. § 3583(e)(2) (“The court may ... modify, reduce, or enlarge the conditions of supervised release at any time prior to the expiration or termination of supervised release.”) (emphasis added). Moreover, Chan may not use § 3583(e)(2) to challenge the legality of her sentence. See United States v. Gross, 307 F.3d 1043 (9th Cir .2002).
Chan contends that the restitution amount should be corrected as a clerical error pursuant to Federal Rule of Criminal Procedure 36 because the district court did not base the restitution amount on actual loss. This contention fails. See United States v. Penna, 319 F.3d 509, 513 (9th Cir.2003).
To the extent that Chan challenges her restitution payments based on her ability to pay, her contention is not ripe. See 18 U.S.C. § 3664(k) (requiring notification of any material change in defendant’s economic circumstances for relief).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.